Citation Nr: 1706922	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  95-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 30 percent for lumbosacral osteoporosis with sacroiliac strain, to include on the basis of unemployability prior to September 19, 2007.

3.  Entitlement to an increased rating for residuals of right acromial clavicle separation, evaluated as 20 percent prior to August 20, 2007, and 30 percent thereafter, to include on the basis of unemployability prior to September 19, 2007.

4.  Entitlement to a rating in excess of 10 percent for tender surgical scar of the right shoulder.  

5.  Entitlement to an increased rating for recurrent major depression, initially evaluated as 10 percent disability prior to September 19, 2007, and 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975 with additional service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In March 2007 and March 2011, the Board remanded this case for further development.  

In a March 2016 rating decision, a TDIU based on all the service-connected disabilities was granted effective September 19, 2007.  The Veteran has not appealed the effective date of the award of a TDIU based on all the service-connected disabilities.  The issues of unemployability due to the lumbar spine disability and to the right shoulder disability remain on appeal.  Rice v Shinseki, 22 Vet App 447, 453-54 (2009).  The Board has recharacterized the issues accordingly.  

The record indicates that the Veteran underwent an arthroscopic SLAP (superior labral tear from anterior to posterior) repair for a right shoulder labral tear with bursitis on April 14, 2011, during the period of the claim for increased rating.  The Board finds the Veteran has raised the issue of entitlement to a temporary 100 percent rating for a period of convalescence following the April 2011 surgery.  The RO has not adjudicated the issue of entitlement to a temporary 100 percent rating following the April 2011 surgery.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of increased rating for a lumbar spine disability is decided herein; the other issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Lumbosacral osteoporosis with sacroiliac strain has resulted in severe limitation of motion throughout the period of the claim; it has not resulted in unfavorable ankylosis, pronounced impairment, incapacitating episodes, neurological impairment, or unemployability.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for the entire period of the claim for lumbosacral osteoporosis with sacroiliac strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5013, 5237, 5295 (2002, 2003, 2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Veteran's appeal regarding the claim for an increased rating for a lumbar spine disability originates from a rating decision issued before the VCAA's enactment.  The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) acknowledged that where the required notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to content-complying notice and proper subsequent VA process.  There is no allegation of prejudice related to notice regarding this matter.   

The record reflects that the duty to assist has been satisfied.  The service treatment and personnel records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been associated with the record, including records associated with the award of Social Security Administration (SSA) disability benefits.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, most recently in 2012.  The record reveals all findings necessary to rate the lumbar spine disability, and the Veteran has not alleged that the examination was inadequate or that his lumbar spine disability has changed in nature since the 2012 examination.  The Board notes that the examinations do not include passive range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  

Clinical records include passive range of motion testing, and the clinical and examination records reveal that the testing was done while standing, which is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Likewise, there is no prejudice in relying on VA examinations that involved weight-bearing for the lumbar spine.  

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Accordingly, the Board will address the merits of the Veteran's appeal. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warrants a 40 percent evaluation is authorized for intervertebral disc syndrome if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  For the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) and limitation of motion of the lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

Diagnostic Code 5289 provided a 40 percent rating for favorable ankylosis and a 50 percent rating for unfavorable ankylosis.  

Diagnostic Code 5292 provided a 10 percent rating for slight limitation of motion, 20 percent rating for moderate limitation of motion, and a 40 percent rating for severe limitation of motion. 

Diagnostic Code 5295 provided a 40 percent rating for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularly of joint space, or some of the above with abnormal mobility of forced motion. 

Under the criteria effective September 26, 2003, lumbosacral strain and degenerative arthritis of the spine are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2016).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Associated objective neurologic abnormalities should be rated separately, under an appropriate diagnostic code.  

The Formula instructs that  normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The Formula also instructs that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

In January 1992, the Veteran filed a claim for increased rating for a low back disability, then rated at 20 percent.  The rating for the back was increased during the period of the claim to 30 percent for the entire period of the claim.  See, e.g., March 2016 Statement of the Case.  The Veteran contends that a higher rating is warranted.  

December 1991 VA treatment records reveal the Veteran's history of severe back pain that radiated to the right leg and at least intermittent numbness in the extremities.  Examination revealed normal deep tendon reflexes and sensation.  Muscles were "very tight" and tender, and there was spasm.  Gait was normal.  Flexion was limited to 38 centimeters to touch the floor.  There was pain with flexion, extension, lateral bend, and rotation.  Straight leg raise was positive. 

A January 1992 VA physical therapy record reveals the Veteran's history of severe pain in the low back, worse with ambulation.  Examination revealed tenderness without spasm.  Straight leg raise was positive.  The Veteran was able to walk at a "good pace," though he had mild lateral bending towards the left side.  Private evaluation in March 1992 reveled flexion to 45 degrees, extension to 5 degrees, and lateral flexion to 5 degrees.  See May 1992 SSA evaluation.  

An April 1992 VA examination record reveals the Veteran's history of lumbar pain that was severely exacerbated by bending and prolonged standing.  He also reported morning stiffness.  Examination revealed some guarded gait, spasm, and straightening of the lumbar lordosis.  Range of motion testing revealed flexion to 70 degrees, extension to 10 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 40 degrees bilaterally.  Straight leg raise was positive, but there was no radicular sign.  Neurological examination was normal.  

A June 1992 VA treatment record indicates that an electromyogram (EMG) was negative for abnormality.  Examination revealed mild limitation of motion.  Straight leg raise was negative, and there was no tenderness or gross deformity.  Sensation was intact, and deep tendon reflexes were normal.  A June 1992 SSA evaluation record reveals the Veteran's history of right leg pain that radiated to the right leg and was associated with numbness.  The Veteran was in normal shape with good symmetry, development, and tone.  He had flexion to 45 degrees and no gross motor or sensory deficit.  Coordination and gait were normal, and deep tendon reflexes were "good."  A June 1992 VA medical record reveals a diagnosis of radiculopathy.  A July 1992 VA treatment record indicates that there was no clinical radiculopathy.  The record notes that sensation was intact, and deep tendon reflexes were normal.  A September 1992 SSA record reveals the Veteran's history of low back pain and spasm and leg pain, weakness, and numbness.  Reflexes were reduced at the Achilles and normal at the patellar.  There was hypoesthesia of the lateral legs.  An October 1992 VA evaluation report indicates that reflexes were normal.  An October 1992 VA treatment record reveals a finding that the Veteran lacked 26 centimeters to touch the floor in forward flexion.  Straight leg raise was positive.  The examiner found no evidence of radiculopathy.  

A September 1993 VA treatment record reveals the Veteran's history of a low back exacerbation for the previous two weeks.  The record notes that the Veteran was able to get in and out of the stretcher without eliciting pain and was able to flex the trunk without eliciting pain.  He was also able to walk freely without impairment.  There was no weakness, loss of strength, muscle atrophy, or neurological deficit.  

An October 1995 VA "General Medicine" examination record indicates that the Veteran had normal carriage, posture, and gait.  Examination revealed positive straight leg raise.  Range of motion testing revealed flexion to 30 degrees.  Deep tendon reflexes were normal, and there was no sensorimotor deficit.  

A November 1995 VA "spine" examination record reveals the Veteran's history of low back pain that radiated to the right leg and was associated with numbness.  Examination revealed no postural or fixed deformity.  There was severe spasm.  Range of motion testing revealed flexion to 45 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was pain with all movement.  There was no atrophy, and reflexes, muscle strength, and sensation were normal.  Straight leg was negative.  

April and October 1997 VA treatment record indicates that deep tendon reflexes were 2+.  

April 1998 treatment records reveal the Veteran's history of low back pain, increased for the past year.  He denied radiation to the lower extremities.  Examination revealed a "somewhat careful" gait.  He was able to flex 40 degrees.  Knee and ankle jerk were equal and 1+.  Motor strength was diminished to 4/5 due to pain.  There was no sensory deficit.  A June 1998 treatment record reveals the Veteran's history of low back pain.  Deep tendon reflexes were 2+.  

A January 1999 VA treatment record indicates that deep tendon reflex were 2+, and sensation was intact.  There was no spasm, and motor strength was full.  There was no clinical evidence of radiculopathy.  

A December 1999 VA examination record reveals the Veteran's history of mild back pain with radiation to the hips and abdominal area and tingling and numbness of the legs and feet.  He reported severe flares once per week that he treated with painkillers and rest for one to two hours.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees, lateral flexion to 40 degrees bilaterally, and rotation to 20 degrees bilaterally.  There was pain at the last degree of motion.  There was moderate spasm and mild weakness of the right ankle dorsi-flexor muscle, extensor hallucis longus, estimated as 4/5.  There was no postural abnormality or fixed deformity.  There was positive straight leg raise.  There was no atrophy or sensory deficit, and deep tendon reflex were normal.   

A February 2000 VA treatment record indicates that deep tendon reflexes were normal.  An August 2000 VA treatment record indicates that there was some diminution of muscle strength in the lower extremities.  Deep tendon reflexes were 2+.  The record notes that the Veteran "handled back flexion and extension" with increased pain on extension.  

An October 2001 treatment record indicates that deep tendon reflexes were 2+, that there was no atrophy, and that there was no neurological deficit.  

An April 2002 VA treatment record reveals that the Veteran had full range of motion in the back.  Motor strength was full, and deep tendon reflex were 2+.  A June 2002 VA treatment record reveals findings of tenderness.  There was limitation of active motion due to pain.  Deep tendon reflexes were 2+.  A July 2002 VA treatment record indicates that the Veteran had decreased flexion and extension.  The record indicates that the Veteran could reach to within 18 inches of the floor and extend to fewer than 10 degrees.  The hamstrings were markedly tight.  Deep tendon reflexes were 2+, and sensation was grossly intact.  The record indicates that the low back pain was likely due to degenerative joint disease and deconditioning/muscle tightness and a superimposed greater trochanter bursitis on the right.  

A July 2003 VA examination record reveals the Veteran's history of back pain that radiated to the right hip and was associated with numbness of the legs.  He reported acute flares twice per month which functionally impaired him.  He reported that he could not walk unaided.  Examination revealed normal posture, symmetry, and gait.  Range of motion testing revealed flexion to 30 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 10 degrees bilaterally.  There was painful motion throughout.  There was additional limitation due to pain, fatigue, weakness, and lack of endurance after repetition.  There was severe spasm.  Muscle strength was normal except at the right ankle where it was 4/5.  There was moderate tenderness to palpation.  There was no postural abnormality or fixed deformity.  Sensation was diminished to pinprick and smooth sensation at the right S1 dermatome of the foot.  There was no atrophy.  Reflexes were 1+ at the ankles and right knee and 2+ at the left knee.  

A May 2004 VA treatment record reveals the Veteran's history of low back pain that radiated to the left leg.  October 2004 treatment record indicates that there was no gross motor or sensory deficit and that muscle tone was adequate.  

A July 2006 VA treatment record reveals the Veteran's history of worsening low back pain and right upper buttock pain for six months.  He denied numbness, weakness, paresthesia, or lower extremity symptoms.  There was no noted radiculopathy.  A December 2006 VA treatment record reveals the Veteran's history of low back pain, worse for the previous months.  He denied radiation or paresthesia to the legs.  Examination revealed no atrophies.  There was tenderness and functional, albeit painful, motion of the spine.  Sensation was intact.  Reflex was +2 at L4 and S1 but absent at L5.  

A January 2007 VA EMG report showed electrodiagnostic evidence of right lower lumbar irritation of primary rami; there was no radiculopathy.  A February 2007 VA treatment record indicates that examination revealed tenderness, limitation of motion due to pain and stiffness, and loss of lumbar lordosis.  An April 2007 VA treatment record reveals a current history of mild low back pain.  Examination revealed loss of lumbar lordosis and tenderness.  Motion was limited in all planes due to pain and stiffness.  There was no deficit in sensation, and reflexes were +2.  Straight leg raise was positive.  An October 2007 VA treatment record reveals the Veteran's history of severe pain in the back and radiation and numbness in the lower extremities, worse in the right lower extremity.  Examination revealed loss of lumbar lordosis and tenderness.  Active range of motion was "very limited" due to pain.  Straight leg raise was negative.  Deep tendon reflexes were 1+, and sensation was decreased in a generalized pattern.  

An October 2007 VA medical record reveals the Veteran's history of back pain severe enough to require strict bed rest or admission to a hospital for traction and physical therapy.  An approximate date of the episode was not provided.  The record indicates that the episode was treated by physical therapy.  

A November 2007 VA treatment record reveals the Veteran's history of intermittent low back pain.  He also reported left hip pain.  Examination revealed negative straight leg raise, 1+ deep tendon reflexes at the knees, and 2+ reflexes at the ankle.  

February and July 2008 VA treatment records indicate that there was no gross motor or sensory deficit and that muscle tone was adequate.  

An April 2009 VA treatment record reveals the Veteran's history of increased low back pain since February.  He denied numbness or tingling but also reported intermittent numbness with sitting.  He reported that the pain was localized at the mid-lumbar region and radiated to the left.  Examination revealed tenderness and spasm.  Active range of motion was full, and straight leg raise was negative.  Motor strength was full, deep tendon reflexes were normal, and sensation was intact.  

An August 2009 VA examination record reveals the Veteran's history of low back pain associated with numbness, paresthesia, leg or foot weakness, falls, and unsteadiness.  He also reported fatigue, decreased motion, weakness, and spasm.  He reported that the pain radiated to the bladder and umbilicus.  He reported that he was told to do strict bed rest by his physician during the last year.  He reported acute pain two to three times per day that lasts 20 to 30 minutes until he takes medication.  Examination revealed tenderness, pain with motion, and spasm.  There was no atrophy, guarding, or weakness.  There was spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The pelvis was tilted right, and gait was antalgic.  There was spinal list, lumbar flattening, and lumbar lordosis.  Motor strength was full, and there was no atrophy.  There was diminished sensation on the right not following any specific dermatomal pattern but sensation was normal in the left.  Deep tendon reflexes were 1+.  Active and passive range of motion testing revealed flexion to 20 degrees, extension to 5 degrees, lateral flexion to 25 degrees bilaterally, and rotation to 25 degrees bilaterally.  There was pain on motion but no additional limitation after repetition.  Lasegue's sign was positive.  The examiner found there was loss of lateral motion of the lumbar spine of 5 degrees.  The examiner further found there was no persistent symptom compatible with sciatic neuropathy with characteristic pain, such as neurological findings appropriate to the site of the diseased disc.  

A December 2009 VA treatment record reveals the Veteran's history that he had never had back pain severe enough to require strict bed rest at home.  

A March 2010 VA treatment record indicates that there was no gross motor or sensory deficit and that muscle tone was adequate.  April 2010 VA treatment records indicate that the Veteran had 2+ deep tendon reflexes.  The records reveal the Veteran's history that his low back pain was "under control."  A December 2010 VA treatment record reveals that the Veteran had grossly adequate sensation bilaterally.  

February 2011 and July and November 2012 VA treatment record indicates that there was no gross motor or sensory deficit and that muscle tone was adequate.  

A December 2012 VA examination record reveals the Veteran's negative history as to flares.  Range of motion testing showed flexion to 55 degrees with pain from 10 degrees, extension to 20 degrees with pain from 10 degrees, lateral flexion to 15 degrees with pain from 10 degrees bilaterally and rotation to 25 degrees with pain from 10 degrees bilaterally.  There was no change in range of motion after repetition.  The examiner found the back disability resulted in pain on motion and less movement than normal.  There was localized tenderness to palpation at the lumbar and sacroiliac muscles.  There was not guarding or spasm.  Motor strength was full, and there was no atrophy.  Reflexes were 2+ and sensation was normal.  Straight leg raise was negative, and the Veteran did not have radicular pain or other signs/symptoms due to radiculopathy.  The examiner found the Veteran did not have intervertebral disc syndrome.  

April 2013 and January and May 2014 VA treatment record indicates that there was no gross motor or sensory deficit and that muscle tone was adequate.  

A June 2014 VA treatment record indicates that the Veteran presented for emergency treatment for low back pain.  The Veteran reported that the pain began after he washed his car.  Examination revealed tenderness and limited range of motion.  Straight leg raise was negative bilaterally.  A subsequent June 2014 VA treatment record reveals the Veteran's history of severe low back pain for two weeks.  He reported that the pain radiated down the right leg.  Examination revealed intact range of motion, adequate muscle tone, and no gross motor and sensory deficit.  

Analysis

After review of the evidence, the Board finds a 40 percent rating is warranted based on evidence of at least episodic flares resulting in "severe" limitation of motion under the "old" Diagnostic Code 5292.  

A rating in excess of 40 percent is not warranted under the "old" or "new" rating criteria for lumbosacral strain.  A higher rating requires unfavorable ankylosis.  The evidence, including the Veteran's histories, does not suggest the existence of unfavorable ankylosis or the approximation thereof.  Thus, a higher rating is not warranted under the "old" 5288 or the "new" Formula.  

Furthermore, a higher rating is not available by combining separate ratings for limitation of motion and objective neurological abnormalities.  Although there are histories of radicular pain and lower extremity numbness and weakness, the record does not suggest even "slight" nerve impairment due to the low back disability.  Reflexes and sensation are predominantly intact, and nerve conduction studies were negative for radiculopathy.  Although the record does show persistently diminished motor strength, the record does not contain any medical evidence linking the diminished strength, to the low back disability, and the Board notes that the Veteran has multiple disabilities affecting his lower extremities.  The Board finds the evidence does not suggest the existence of any significant impairment of a sciatic nerve, as necessary for a separate (compensable) rating.  In this regard, the Board notes that the prevalent medical finding has been that there is no radiculopathy or nerve impairment.  Therefore, the Board concludes that the low back disability does not warrant a separate rating for neurological impairment during this period.

A higher rating is also not warranted by rating the disability as intervertebral disc syndrome.  Initially, the Board finds a higher rating is not warranted under the "new" rating criteria because there is no evidence, to include history, of at least six weeks of incapacitating episodes during a 12 month period.  In fact, there is no evidence of any medically prescribed bedrest.  Although the record includes the Veteran's history of bed rest, including an August 2009 history that his physician told him to do bed rest, the record lacks any no medical prescription of bed rest, as required by the regulation.  In the absence of supportive medical evidence, the Board finds the Veteran's history is not probative evidence with which a higher rating could be based, particularly as he has provided conflicting histories as to  bedrest.  Compare October 2007 and December 2009 VA treatment records.  A higher rating is also not warranted under the "old" rating criteria because the evidence does not suggest that the low back disability resulted in "pronounced" impairment.  There is no medical finding of "pronounced" disability, and the probative evidence does not support such a finding.  Clinical records predominantly reveal present and symmetric deep tendon reflexes, intact sensation, and normal musculature of the back, and there are no findings of atrophy related to the low back disability.  Furthermore, the record, notably the Veteran's histories, indicates that the low back flares, which are associated with the most severe symptoms, are not so frequent as to result in "little intermittent relief."  

In consideration of the DeLuca factors, it is clear that the Veteran experienced pain on motion of the lumbar spine.  The Board finds, however, that the 40 percent rating  assigned herein takes into consideration the Veteran's functional loss associated with his lumbar spine disability.  The Board finds that 38 C.F.R. § 4.40, 4.45, and 4.59 do not provide a basis for an increased rating.  See DeLuca, 8 Vet. App. at 204 -07 .

Additionally, the Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The manifestations of the lumbar spine disability and its impact on motion and function are contemplated by the schedular criteria.  The rating criteria provide higher or separate ratings for more severe impairment of motion or for associated neurological impairment.  The Board finds there is no established manifestation of the lumbar spine disability which is not contemplated in the current ratings.  Therefore, referral of the claim for extra-schedular consideration is not warranted.

The Board has also considered whether a total rating was warranted based on the back disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds the evidence does not suggest that the low back disability rendered the Veteran unable to obtain or maintain substantially gainful employment at any time during the period of the claim.  Although the service-connected lumbar spine disability caused significant effects on occupational functioning, economic inadaptability is taken into account in the evaluation assigned, and the evidence of record does not suggest that the Veteran was incapable of performing any substantially gainful employment due to the service-connected lumbar spine disability.  The record indicates that the Veteran has at least one year of college education and includes his 1994 history that he stopped working due to a psychiatric disability.  See August 1994 and September 2002 VA Form 21-8940.  

The Board acknowledges that the Veteran was awarded SSA disability benefits, in part based on his back disability.  The award was also based on a significant psychiatric disability, however, and although the record suggests that the low back disability would significantly impair his ability to perform physical jobs or jobs requiring bending, the record does not suggest that it affected the Veteran's ability to perform a sedentary occupation.  This determination is consistent with the November 2012 VA examiner's determination that it was less likely than not that the low back disability would result in unemployability; the examiner determined the Veteran maintained a functional status that would allow him to be employed in a sedentary job.  

In sum, the Board finds the preponderance of the evidence establishes that the lumbar spine disability did not render the Veteran unable to obtain or maintain sedentary employment during the period of the claim.  Thus, a higher rating is not warranted based on unemployability at any time. 


ORDER

The Board having determined that the Veteran's lumbosacral osteoporosis with sacroiliac strain warrants a rating of 40 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

Regarding the claim for an increased initial rating for a psychiatric disability claim, in its March 2011 remand, the Board instructed the RO/AMC to issue a statement of the case (SOC) in accord with Manlincon v West, 12 Vet. App 238, 240-41 (1999).  In a March 2016 rating decision, the RO awarded a 70 percent disability rating effective September 19, 2007, for the psychiatric disability.  The record does not include an SOC, and the record does not suggest that the staged increase satisfied the matter.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the matter must again be remanded for the issuance of an SOC. 

Regarding the claim for increased rating for a right shoulder disability and right shoulder scar, the Board notes that the record indicates that the Veteran underwent a total shoulder replacement on August 15, 2013.  The most recent VA examination for the shoulder predates the replacement surgery.  The Board finds examination is needed to determine the current nature and severity of the right shoulder disability and any associated scarring, in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, the Veteran's record must be corrected to reflect the correct rating histories for the right shoulder disability and the right shoulder scar.  The record establishes that service connection and a 20 percent rating was assigned for the right shoulder disability effective February 1, 1985, that a temporary total rating was assigned from December 1993, to February 1, 1994, and that a 20 percent rating resumed from February 1, 1994 until the staged increase effective August 20, 2007.  The record further establishes that service connection and a 10 percent rating was assigned for a tender surgical scar effective November 8, 1984.  However, rating decision codesheets dated after September 8, 2003, and July 25, 2002, list incorrect rating histories for the right shoulder disability and right shoulder scar respectively.  Specifically, the incorrect codesheets report that the right shoulder disability was rated at 20 percent only since February 1, 1994, and that the right shoulder scar was rated at 10 percent only since November 8, 1994.  The codesheets also list an incorrect combined rating history, specifically that the Veteran had a combined rating of 30 percent from July 31, 1978, to February 1, 1994; 40 percent from February 1, 1994, to November 8, 1994; and 50 percent from November 8, 1994.  

Regarding the claim for service connection, the Board finds that another opinion is needed to determine whether the bilateral hearing loss is related to service.  Although the record includes an opinion, the opinion does not address whether the Veteran's current hearing loss disability is related to the in-service ear infections in 1974 or the papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran an SOC with regard to the issue of entitlement to an initial rating greater than 10 percent for a psychiatric disability and a rating greater than 70 percent from September 19, 2007.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed. 

2.  Correct the Veteran's rating history for the right shoulder disability and right surgical scar.  Ensure that the record reflects that the right shoulder disability was rated at 20 percent from February 1, 1985; 100 percent from December 1993, to February 1, 1994; 20 percent rating from February 1, 1994; and 30 percent from August 20, 2007.  Ensure that the record reflects that the right shoulder scar was rated at 10 percent from November 8, 1984.  

3.  Adjudicate the issue of entitlement to a temporary total rating for a period of convalescence following the April 2011 SLAP repair of the right shoulder.  

4.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

5.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right shoulder disability and associated scarring.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

Ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's left shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

6.  The evidence of record should be made available to and reviewed by an appropriate examiner to address the issue of hearing loss.  The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hearing loss originated during or is otherwise etiologically related to the Veteran's active military service.

In providing his or her opinion, the examiner must consider and discuss the papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest the possibility of late-onset hearing loss many years after noise exposure.  The otolaryngologist must also consider and discuss the history of diminished hearing in December 1974, the ear infections in September and December 1974, and the evidence of an increase in puretone thresholds when comparing the January 1973 audiometric results with the December 1974, January 1975, and September 1981 audiometric results.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the otolaryngologist should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the requested opinion.

7.  Then, readjudicate the Veteran's claims, including the claim for increased rating for a right shoulder disability under Diagnostic Code 5051.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
      LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


